HOFFMAN, Bankruptcy Judge,
concurring.
While I concur that the debtor lacks standing in this case to appeal the bankruptcy court’s order granting Scotiabank retroactive relief from stay, I would reach that conclusion based on the debtor’s having given up his right to oppose Scotia-bank’s motion for relief from stay by entering into the settlement agreement. I do not join the plurality in suggesting that a chapter 7 debtor lacks standing to appeal from an order granting stay relief unless the chapter 7 estate is solvent and will generate a surplus to be paid to the debtor (a rarity) or unless the lift stay order implicates the debtor’s discharge (a legal impossibility). This articulation of standing is fíne so long as the point of reference is property of the estate. But a property-based determination of who has standing to appeal, that is who is a party aggrieved, is too narrow. “A litigant qualifies as a ‘person aggrieved’ if the order diminishes his property, increases his burdens or impairs his rights.” In re El San Juan Hotel, 809 F.2d at 154 (citation omitted). The automatic stay applies both to acts against property of the estate and to acts against a debtor individually. 11 U.S.C. § 362(a). Where a debtor is protected by the stay, he certainly would be aggrieved if the stay were lifted. See Radcliffe v. Int’l Painters & Allied Trades Ind. Pension Fund (In re Raddiffe), 372 B.R. 401, 412 (Bankr.N.D.Ind.2007). But when, as here, a debtor bargains away his right to that protection, his standing to oppose stay relief or appeal from an order granting it disappears.